Citation Nr: 0943257	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-33 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain 
with degenerative disc disease (back disability), currently 
rated as 40 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefit sought on appeal.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in August 2009.  A copy of the transcript of this 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The Veteran's service-connected back disability is 
manifested by pain and painful motion; there is no evidence 
of ankylosis of the spine; the preponderance of the evidence 
is against a finding that the spine disability is manifested 
by incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.


CONCLUSION OF LAWS

The criteria for a rating in excess of 40 percent for the 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5235-5243 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Issue

In a February 2006 rating decision, the RO denied a rating in 
excess of 40 percent for the back disability, and granted 
service connection for right lower and left lower extremity 
radiculopathy.  The RO also denied a claim for a total 
disability rating based on individual unemployability (TDIU).  
Based on additional submitted evidence, the RO issued an 
October 2006 rating decision that continued the denial of a 
rating in excess of 40 percent for the back disability and 
the denial of TDIU.  In the Veteran's January 2007 notice of 
disagreement, he noted the October 2006 decision and 
specifically indicated his desire to appeal the decision 
concerning the lumbosacral strain with degenerative joint 
disease.  The Veteran subsequently was issued a statement of 
the case regarding this issue, and perfected the appeal of 
this claim.  See 38 C.F.R. § 20.200-20.202.  Based on a later 
dated statement, the RO issued a statement of the case 
regarding entitlement to TDIU.  The Veteran did not perfect 
an appeal of this issue.  

The Board is cognizant of the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, in essence, 
the Court found that a claim for TDIU was part of the 
consideration of a claim for an increased rating.  Distinct 
from the facts of that case, however, in this case the issue 
was separately adjudicated and the Veteran did not appeal.  
That is, although the claim for TDIU was part of the original 
claim, the RO adjudicated these aspects of the claim 
separately, and the Veteran did not perfect the TDIU aspect 
of the appeal.  In these circumstances, the Board will not 
further consider the issue of TDIU.  See 38 C.F.R. § 4.16.

The Board is also aware that under the schedular criteria in 
effect, associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are evaluated separately 
from the spine disability.  On this basis, the RO granted 
separate ratings, as separate issues, for right lower and 
left lower extremity radiculopathy in the February 2006 
rating decision.  The Veteran did not appeal the ratings 
assigned these disabilities.  In the notice of disagreement, 
the Veteran only noted the October 2006 decision, which did 
not specifically address the radiculopathy, and has not 
otherwise indicated a desire to appeal these ratings.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.

Under these circumstances, the Board finds that the Veteran 
has limited the appeal to consideration of the claim for an 
increased rating for the back disability to schedular and 
extraschedular consideration, without consideration of TDIU 
or Note 1 criteria.

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, the Court issued a 
decision in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding claims for increased ratings, such as the claim on 
appeal.  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  This decision, however, was recently vacated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).

The Board finds that VA has met the duties to notify under 
the VCAA with regard to the claim adjudicated on the merits 
in this decision.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  

The Veteran was issued multiple notification letters during 
the pendency of this appeal, to include a May 2008 VCAA 
notification letter.  This notice fulfilled the provisions of 
38 U.S.C.A. § 5103(a).  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  This letter substantially 
satisfied the notification requirements outlined in Vazquez.  
This Court decision, as noted above, has recently been 
vacated by the Federal Circuit.  Thus, the Veteran was 
provided more thorough notice then currently required.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued after the rating decision on 
appeal and, therefore, was not timely.  The RO cured the 
timing defect by providing VCAA notice together with re-
adjudication of the claim, as demonstrated by the December 
2008 supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  As the Veteran 
has not indicated any prejudice caused by this timing error, 
the Board finds no basis for finding prejudice against the 
Veteran's appeal of the issue adjudicated in this decision.  
See Shinseki v. Sanders, 129, S. Ct. 1696,  2009 WL 
1045952 (U.S. 2009) regarding the rule of prejudicial error.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file contains private 
treatment records, Social Security Administration (SSA) 
records, and VA treatment records.  The Board has also 
obtained the Vocational Rehabilitation file.  The Veteran has 
been provided with VA examinations during the pendency of 
this appeal that evaluate the severity of the service-
connected back disability, to include a June 2008 VA 
examination obtained upon the most recent Board remand.  
After review of the examination reports, the Board finds that 
they provide competent, non-speculative evidence regarding 
the current severity of the service-connected disability on 
appeal.  That is, the examinations have provided findings 
that are adequate for rating purposes.  Thus, there is no 
duty to provide another examination.  38 C.F.R. §§ 3.326, 
3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7.  

The Veteran filed a claim for an increased rating for his 
service-connected back disability on August 2005.  The law 
and regulations regarding this appeal have not been amended 
during the pendency of this appeal.  All Diagnostic Codes 
discussed are located in 38 C.F.R. § 4.71a.

Under the schedule (Diagnostic Codes 5235-5242), a 40 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are evaluated separately. 
 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.

38 C.F.R. § 4.71a, Diagnostic code 5243 provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Disease and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

With incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months, a 40 percent rating is for assignment.  Where the 
incapacitating episodes are at least six weeks in total 
duration during the previous 12 months, a 60 percent 
evaluation, the highest available, is warranted.  For the 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1).



Factual Background

The Veteran seeks an increased rating for his service-
connected back disability.  Treatment records of file 
indicate that the Veteran receives treatment for the back 
pain.

A July 2005 private treatment record indicates that the 
Veteran had chronic low back pain with acute flare secondary 
to "bending/stooping/twisting/lifting at work."  The 
clinician completing the record wrote that this "should ease 
off again to his usual state of health" with the passage of 
time.

In an October 2005 VA examination, an examiner reported the 
Veteran's symptoms following the work injury in July 2005.  
The examiner wrote the Veteran wore a back brace.  The 
examiner reported that the Veteran was unable to do 
activities such as mow the lawn.  The examiner reported, 
under activities of daily living, that the Veteran had "not 
been able to do anything at all."  Under physical 
examination results, the examiner documented that the Veteran 
had an antalgic gait favoring his right leg, with a widened 
stance, which demonstrated significant low back pain.  The 
Veteran was unable to complete ranges of motion, in essence, 
due to pain and stiffness.  Relevant diagnosis was 
progressive degenerative disc disease.

The Veteran underwent an additional VA examination in June 
2008.  The examiner indicated review of the claims file.  The 
examiner reported that the Veteran had constant pain lasting 
for several days at a time or intermittent pain daily, 
aggravated by lifting, twisting, bending or stooping.  The 
examiner wrote that there had been no surgery.  The examiner 
indicated that the Veteran was no longer working.  The 
Veteran could walk 15-20 minutes and could complete 
activities of daily living.  The examiner wrote that the 
Veteran had no incapacitating episodes requiring bed rest and 
treatment by a physician.  Posture and gait were normal.  

Range of motion testing revealed flexion from 0 - 60 with 
pain at 20-60.  Diagnosis was degenerative disc 
disease/degenerative joint disease with bilateral L4-S1 
radiculopathy and residuals.

During the August 2009 Board hearing, the Veteran described 
the symptoms of his back disability.  He testified that when 
he had a flare-up of the back disability it will sometimes be 
two or three days at a time that he cannot do anything other 
than "get up and go to the bathroom and fix [ ] something to 
eat, or maybe go out to the shopping center for something."  
He reported that he only went out when he had to do so.  He 
also indicated that during a flare-up he had been told by a 
doctor to "do bed rest."

Analysis

The Veteran's service-connected lumbar spine disability is 
currently evaluated as 40 percent disabling.  The Board finds 
that the disability does not warrant a higher rating.  The 
two examination reports of record, for the most part, 
indicate that the disability has improved since the October 
2005 examination, with the Veteran now completing activities 
of daily living and having higher function as evidence by the 
range of motion testing.

A higher rating would require evidence of ankylosis or 
incapacitating episodes lasting at least six weeks in total 
duration during the previous 12 months.  There is no medical 
evidence of ankylosis, nor has the Veteran contended that 
there is such evidence of ankylosis.  While the Veteran 
testified regarding bed rest, the most recent examination, 
conducted in June 2008, indicated that there had been no 
incapacitating episodes during the past 12 months.  There is 
no evidence to substantiate that the Veteran has had 
incapacitating episodes of at least six weeks in total 
duration during any 12 month period under appeal.  

The Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that all complaints of pain, fatigability, etc., shall be 
considered when put forth by a veteran.  However, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot support a 
higher rating here because the Court has held that there is 
no basis for a rating higher than the maximum scheduler 
rating for additional limitation of motion due to pain or 
functional loss under these provisions.  See VAOPGCPREC 36- 
97; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


In view of the foregoing, the Board finds that the evidence 
does not support a schedular rating in excess of 40 percent.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim for a rating in excess of 40 
percent for the back disability, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Veteran has 
asserted that the service-connected disability caused him to 
miss work.  The evidence shows, however, that the Veteran is 
currently unemployed.  Thus, the issue is better addressed as 
whether the service-connected disability causes 
unemployability (TDIU).  This question, as discussed above, 
has been addressed and is not currently on appeal.  There is 
no evidence of hospitalization for this disability.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. 
App. 111 (2008).




ORDER

Entitlement to an increased rating for the service-connected 
back disability, currently rated as 40 percent disabling, is 
denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


